 

Exhibit 10.43

 

LICENSE AGREEMENT

 

The parties agree as follows:

 



Date of this     LICENSE:   May 1, 2014   Parties to this LICENSOR:   LICENSE:
Address for notices: 3990-B Heritage Oak Court Simi Valley, California 93063    
    You, the LICENSEE: BKF Capital Group, Inc.   Address for notices: 3990-B
Heritage Oak Court Simi Valley, California 93063 Information from    
Over-Lease: Landlord:  Industrial Value Fund 111OP Address for notices: 500
Chesterfield Parkway   Malvern, Pennsylvania  19355         Date of Overlease:
February 1, 2001       Term of Overlease: February 1, 2010 to December 31, 2015.



  



Term of License: 1. (the “Term”), however either party can terminate this
License on thirty (30) days written notice.             Scope of License: 2.
LICENSEE shall have a license to occupy and use one furnished office at 3990-B
Heritage Oak Court, Simi Valley, California 93063 (the “Demised Premises”). The
Demised Premises are depicted by the cross-hatched area on Exhibit A, attached
hereto.  Pursuant to this License the LICENSEE shall also be provided the use of
a telephone system solely for domestic calls, internet connection, networked
printers, copier and access to reception areas and conference room space.
LICENSEE shall be responsible for any fees or expenses associated with
programming of telephones or computer equipment and for putting LICENSEE’s name
on the door or directory.             Use of Premises: 3. The Demised Premises
may be used only for professional offices.       License Fee: 4. Licensee agrees
to pay to Licensor $14,400.00 as rent for the Demised Premises during the Term
of this License.  Rent shall be payable in advance in equal monthly installments
of $1,200.00 each on the 1st day of the preceding calendar month, commencing on
May 1, 2014 and continuing monthly until the end of the Term, except the first
partial month’s rent shall be paid upon the execution of this License.          
  Security Deposit: 5.

Licensee has deposited with Licensor the sum of $1,200.00 as security for the
full and faithful performance and observance by Licensee of the terms, covenants
and conditions of this License. If Licensee shall fully and faithfully observe
and perform all of the terms, covenants and conditions of this License, the
security, without interest, shall be returned to Licensee after the end of the
term of this License and the delivery of possession of the demised premises to
Licensor.

  



 

 

  

 Notices: 6. All notices in the LICENSE shall be sent by personal delivery,
certified mail, “return receipt requested” or recognized overnight carrier.



     

Subject to

Overlease:

7. The LICENSE is subject to the Overlease. It is also subject to any agreement
to which the Overlease is subject. LICENSEE understands that it is subject to
the Overlease and that the LICENSEE will not violate it in any way.



     

Adopting the

Over-Lease:

8. The provisions of the Overlease are part of this LICENSE.     The LICENSEE,
has no authority to contact or make any agreement with the Landlord about the
Demised Premises or the Overlease. The LICENSEE, may not pay rent or other
charges to the Landlord, but shall only make payments to the LICENSOR. No
authority:           Successors:   Unless otherwise stated, the LICENSE is
binding on all parties who lawfully succeed to the rights or take the place of
the LICENSOR or you, the LICENSEE. Examples are an assign, heir, or a legal
representative such as an executor of your will or administrator of your estate.
      Changes:   This LICENSE can be changed only by an agreement in writing
signed by parties to the LICENSE.       Rider:   The terms and conditions set
forth in the attached RIDER are expressly incorporated herein and made a part of
this LICENSE.

 

LICENSOR: Qualstar Corporation LICENSEE: BKF Capital Group, Inc.

  



By: /s/ Louann Negrete By: /s/ Steven N. Bronson       Print Name: Louann
Negrete Print Name: Steven N. Bronson   Title: CFO Title: CEO  

 

 

 

 